Exhibit 99.1 [ Orchid Island Capital Announces July 2013 Monthly Dividend and June 30, 2ortfolio Characteristics · July Monthly Dividend of $0.135 per Share · Estimated Book Value per Share at June 30, 2013 of $14.12 · MBS Portfolio Characteristics as of June 30, 2013 · Senior Management and Board of Directors to Ring the NYSE Closing Bell on Thursday July 11, 2013 VERO BEACH, Fla., July 9, 2013 (GLOBE NEWSWIRE) Orchid Island Capital, Inc.(the "Company") (NYSE MKT:ORC) announced that today the Board of Directors declared a monthly cash dividend for the month of July 2013. The dividend of $0.135 per share will be paid July 31, 2013, to holders of record on July 25, 2013, with an ex-dividend date of July 23, 2013. The Company intends to make regular monthly cash distributions to its stockholders. In order to qualify as a real estate investment trust ("REIT") the Company must distribute annually to its stockholders an amount at least equal to 90% of its REIT taxable income, determined without regard to the deduction for dividends paid and excluding any net capital gain. The Company will be subject to income tax on taxable income that is not distributed and to an excise tax to the extent that certain percentages of its taxable income is not distributed by specified dates. The Company has not established a minimum distribution payment level and is not assured of its ability to make distributions to stockholders in the future. Estimated June 30, 2013 Book Value per Share The Company's estimated Book Value Per Share as of June 30, 2013 was $14.12 vs. $14.98 at March 31, 2013. The company paid three monthly dividends between March 31, 2013 and June 30, 2013 totaling 40.5 cents per share. Book Value Per Share is regularly used as a valuation metric by various equity analysts that follow the Company and may be deemed a non-GAAP financial measure pursuant to Regulation G. The Company computes Book Value Per Share by dividing total stockholders' equity by the total number of shares outstanding of the Company's Common Stock. At June 30, 2013, the Company's preliminary estimated total stockholders' equity was approximately $47.2 million with 3,341,665 Common shares outstanding. These figures and the resulting estimated book value per share are preliminary, subject to change, and subject to review by the Company's independent registered public accounting firm. MBS Portfolio Characteristics Details of the MBS portfolio as of June 30, 2013 are presented below. These figures are preliminary and subject to change and, with respect to figures that will appear in the Company's unaudited financial statements and associated footnotes as of and for the three and six month periods ended June 30, 2013, are subject to review by the Company's independent registered public accounting firm. · MBS Assets by Agency · Investment Company Act of 1940 Whole Pool Test Results · Repurchase agreement exposure by counter-party · MBS Risk Measures Closing Bell of NYSE Members of the Company's senior management and the Board of Directors will be ringing the closing bell at the NYSE on Thursday July 11, 2013. About Orchid Island Capital, Inc. Orchid Island Capital, Inc. is a specialty finance company that invests in Agency RMBS that are either traditional pass-through Agency RMBS or structured Agency RMBS. Orchid Island Capital, Inc. intends to elect to be taxed as a real estate investment trust for federal income tax purposes. Forward Looking Statements This press release contains forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and other federal securities laws. These forward looking statements are based upon Orchid Island Capital, Inc.'s present expectations, but these statements are not guaranteed to occur. Investors should not place undue reliance upon forward looking statements. For further discussion of the factors that could affect outcomes, please refer to the "Risk Factors" section of the Company's Form 10-K for the year ended December 31, 2012. MBS Valuation Characteristics (in thousands of $s) Asset Category Current Face Fair Value Current Price Percentage of Portfolio Weighted Average Coupon Realized June 2013 CPR (Reported in July) As of June 30, 2013 Adjustable Rate MBS % % % 10-1 Hybrid Rate MBS % % % Total Hybrid Adjustable Rate MBS % % % 10 Year Fixed Rate MBS % % % 15 Year Fixed Rate MBS % % % 20 Year Fixed Rate MBS % % % 30 Year Fixed Rate MBS % % % Total Fixed Rate MBS % % % Total Mortgage-backed Pass-through MBS % % % Interest-Only Securities % % % Inverse Interest-Only Securities % % % Structured MBS % % % Total Mortgage Assets % % % MBS Assets by Agency (in thousands of $s) As of June 30, 2013 Fair Value Percentage of Portfolio Fannie Mae % Freddie Mac % Ginnie Mae % Total Portfolio % Investment Company Act of 1940 (Whole Pool) Test (in thousands of $s) As of June 30, 2013 Fair Value Percentage of Portfolio Whole Pool Assets % Non Whole Pool Assets % Total Portfolio % Repurchase Agreement Exposure By Counterparty (in thousands of $s) As of June 30, 2013 Total Borrowings % Of Total Debt Weighted Average Maturity in Days Longest Maturity Cantor Fitzgerald & Co % 8 7/19/2013 Citigroup Global Markets Inc % 28 8/8/2013 CRT Capital Group, LLC % 23 7/29/2013 KGS-Alpha Capital Markets, L.P % 1 7/1/2013 Mizuho Securities USA, Inc % 37 8/6/2013 Pierpont Securities, LLC % 22 7/22/2013 The PrinceRidge Group, LLC % 24 7/24/2013 South Street Securities, LLC % 13 7/24/2013 Suntrust Robinson Humphrey, Inc % 13 7/18/2013 Total Borrowings % 23 8/8/2013 MBS Risk Measures (in thousands of $s) Asset Category Fair Value Weighted Average Months To Next Coupon Reset Weighted Average Lifetime Cap Weighted Average Periodic Cap Per Year Modeled Interest Rate Sensitivity Modeled Interest Rate Sensitivity (if applicable) (if applicable) (if applicable) -50 BPS* +50 BPS* As of June 30, 2013 Adjustable Rate MBS 1 % % 28 ) Total Hybrid Adjustable Rate MBS % % ) Total Fixed Rate MBS n/a n/a n/a ) Total Mortgage-backed Pass-through MBS n/a n/a n/a ) Interest-Only Securities n/a n/a n/a ) Inverse Interest-Only Securities 1 % n/a ) Structured MBS n/a n/a n/a ) Total Mortgage Assets n/a n/a n/a ) (in thousands of $s) Notional Balance Hedge Period End Date Modeled Interest Rate Sensitivity Modeled Interest Rate Sensitivity -50 BPS* +50 BPS* Funding Hedge 18-Sep -5,445 Grand Total -1,661 * Modeled results from Citigroup Global Markets, Inc. Yield Book. Interest rate shocks assume instantaneous parallel shifts and horizon prices are calculated assuming constant LIBOR OAS. * These results are for illustrative purposes only and actual results may differ materially. Contact:. Orchid Island Capital, Inc. Robert E. Cauley 3305 Flamingo Drive, Vero Beach, Florida 32963 Telephone: (772) 231-1400.
